Citation Nr: 0604202	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  05-01 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant, M.N., and a translator


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1957 to 
March 1958.  He also reports having National Guard service 
from 1959 to 1962, but this remains unconfirmed.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from a February 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which denied the veteran's petition to reopen 
his previously denied claim for service connection for an 
acquired psychiatric disorder - inclusive of major 
depression, a nervous condition, and a stress disorder.  

The veteran's claim for service connection for an acquired 
psychiatric disorder was first considered and denied by the 
RO in a March 1978 rating decision.  And he did not appeal.  
See 38 U.S.C.A. § 7105(c) (West 2002) (if a notice of 
disagreement (NOD) is not filed within one year of notice of 
the RO's decision, the RO's determination becomes final and 
binding based on the evidence then of record).  See also 
38 C.F.R. §§ 20.200, 20.201, 20.300, 20.302 (2005), etc.  

In October 1988 and again in November 1996, the RO determined 
that new and material evidence had not been submitted to 
reopen the claim for service connection for an acquired 
psychiatric disorder; the Board even more recently determined 
this in September 1999, and the veteran again did not appeal.  
See 38 U.S.C.A. §§ 5109A, 7103(a); 38 C.F.R. §§ 3.104, 
3.105(a), 20.1100(a), 20.1103, 20.1104 (a decision by the 
Board is final and binding on a claimant unless the Chairman 
of the Board orders reconsideration of the decision, the 
claimant files an appeal to the U.S. Court of Appeals for 
Veterans Claims (Court), or some other exceptional 
circumstance such as the decision was clearly and 
unmistakably erroneous (CUE)).   See also 38 U.S.C.A. 
§ 7103(a); 38 C.F.R. § 20.1104 (when the Board affirms a 
determination of the RO, that determination is subsumed by 
the final appellate decision).  

In the February 2004 rating decision at issue, the RO 
discussed the previous denial of the veteran's claim in 
September 1999 and determined that no new and material 
evidence had been received to reopen this claim.  
Nevertheless, the Board also must make this threshold 
preliminary determination as to whether new and material 
evidence has been submitted, because this affects the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
merits of it on a de novo basis.  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  See also 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  
Only if the Board determines that new and material evidence 
has been submitted can the Board reopen this claim for an 
acquired psychiatric disorder and adjudicate this claim on 
the full merits.

Unfortunately, however, further development of the veteran's 
claim is required before making this determination.  So, for 
the reasons discussed below, the claim is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.


REMAND

A preliminary review of the claims file does not indicate the 
veteran was properly advised of the changes brought about by 
the Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107.  The Board is well aware that 
he was provided a VCAA letter in September 2003, but it 
contained some critical misinformation.  Specifically, the 
letter erroneously indicated that evidence is not new and 
material evidence unless it changes the outcome (conclusion) 
of the prior adjudications.  But in Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998), the Federal Circuit Court noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.



The RO also used this incorrect change-of-outcome standard 
when subsequently adjudicating the petition to reopen in the 
February 2004 rating decision at issue.  And while the 
January 2004 statement of the case (SOC) listed the new 
version of 38 C.F.R. § 3.156, redefining what constitutes new 
and material evidence for claims, as here, filed on or after 
August 29, 2001, the Board believes the RO (AMC, actually) 
nonetheless must issue another VCAA letter explaining the 
correct legal standard for reopening previously denied, 
unappealed, claims.  This, in turn, will protect the 
veteran's right to procedural due process and avoid 
prejudicing him in this appeal.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Board cannot correct this 
procedural due process defect; rather, the RO must.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Send the veteran another VCAA letter.  
The letter must:  (a) inform him about 
the information and evidence not of 
record that is necessary to substantiate 
his petition to reopen his claim for 
service connection for an acquired 
psychiatric disorder - under the revised 
§ 3.156(a); (b) inform him about the 
information and evidence that VA will 
seek to provide; (c) inform him about the 
information and evidence he is expected 
to provide; and (d) request or tell him 
to provide any evidence in his possession 
pertaining to this claim.  See, e.g., 
Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183, 186-87 
(2002).  See, too, Huston v. Principi, 
17 Vet. App. 195 (2003).

And the veteran must be given ample 
opportunity to supply additional 
information, evidence, and/or argument in 
response to the VCAA letter and to 
identify additional evidence for VA to 
obtain regarding this claim.  The RO 
should then obtain any referenced records 
and associate them with the other 
evidence in the claims file.  If any 
request for records is unsuccessful, 
notify the veteran of this in accordance 
with the VCAA.

2.  Then readjudicate the veteran's 
petition to reopen his previously denied 
claim for service connection for an 
acquired psychiatric disorder in light of 
any additional evidence obtained.  If the 
benefit sought is not granted to his 
satisfaction, send him and his 
representative a supplemental SOC (SSOC) 
and give them time to respond before 
returning this claim to the Board for 
further appellate consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran has the right to submit additional evidence 
and/or argument concerning the claim that is being remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of him until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

